UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form10-K/A (Amendment #1) (Mark One) R ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2007 or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33031 SHUTTERFLY, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3330068 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2800 Bridge Parkway, Suite101 94065 Redwood City, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (650)610-5200 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.0001Par Value Per Share Nasdaq Global Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes£NoR Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.Yes£NoR Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark if disclosure of delinquent filers pursuant to Rule405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.YesRNo£ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (check one) Large accelerated Filer£Accelerated FilerR Non-accelerated Filer£Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes£NoR As of June29, 2007, the last business day of our most recently completed second fiscal quarter, the aggregate market value of our Common Stock held by non-affiliates based on the closing price or our Common Stock on June 29, 2007 as reported on the NASDAQ Global Market was $523,696,054. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at February 29, 2008 Common stock, $0.0001par value per share 25,350,504shares DOCUMENTS INCORPORATED BY REFERENCE Portions of the documents listed below have been incorporated by reference into the indicated parts of this reports, as specified in the responses to the item numbers involved: NONE ITEM AMENDED This Amendment No. 1 on Form 10-K/A is being filed to include the conformed signatures of PricewaterhouseCoopers on their Consent of Independent Registered Public Accounting Firm dated March 6, 2008. The conformed signature was inadvertently omitted from the Annual Report on Form 10-K as filed on March 10, 2008 for the year ended December 31, 2007. This Amendment No. 1 on Form 10-K/A is filed solely to correct this typographical error. PARTIV ITEM15.EXHIBITSAND FINANCIAL STATEMENT SCHEDULES. (a)The following documents are filed as part of this annual report: 1.Financial Statements.The consolidated financial statements of Shutterfly, Inc. are incorporated by reference to PartII, Item8 of the annual report. 2.Financial Statement Schedules.The Valuation and Qualifying Accounts schedule is incorporated by reference to Part II, Item 8 of the annual report. 3.Exhibits. Incorporated by Reference Exhibit Number ExhibitDescription Form File No. Date of First Filing Exhibit Number Provided Herewith 3.01 Registrants’ Restated Certificate of Incorporation. S-1 333-135426 June29, 2006 3.03 3.02 Registrant’s Restated Bylaws. S-1 333-135426 June29, 2006 3.05 4.01 Form of Registrant’s common stock certificate. S-1 333-135426 June29, 2006 4.01 4.02 Fifth Amended and Restated Investors’ Rights Agreement, dated as of November11, 2005, by and among the Registrant and certain investors of Registrant. S-1 333-135426 June29, 2006 4.02 10.01 Form of Indemnity Agreement. S-1 333-135426 June29, 2006 10.01 10.02 1999 Stock Plan and forms of stock option agreement and a stock option exercise agreement.* S-1 333-135426 June29, 2006 10.02 10.03 2006 Equity Incentive Plan and forms of stock option agreement, stock option exercise agreement, restricted stock agreement, restricted stock unit agreement, stock appreciation right agreement and stock bonus agreement.* S-1/A 333-135426 June29, 2006 10.03 10.04 Lease Agreement, as amended, dated July5, 1999, by and between the Registrant and Westport Joint Venture, as amended to date. S-1 333-135426 June29, 2006 10.04 10.05 Agreement of Lease, dated as of August1, 2005, by and between the Registrant and DCT-CA 2ortfolio L, LP, as amended to date S-1 333-135426 June29, 2006 10.05 10.06 Lease, dated as of March7, 2000, by and between the Registrant and 3168 Corporate Place Associates, LLC, as amended to date. S-1 333-135426 June29, 2006 10.06 10.07 Lease, dated as of April6, 2000, by and between the Registrant and 3168 Corporate Place Associates, LLC, as amended to date S-1 333-135426 June29, 2006 10.07 10.08 Offer letter dated January5, 2005 for Jeffrey T. Housenbold.* S-1 333-135426 June29, 2006 10.08 10.09 Offer letter dated June23, 2004 for Stephen E. Recht.* S-1 333-135426 June29, 2006 10.09 10.10 Offer letter dated July22, 2001 for Jeannine M. Smith Thomas.* S-1 333-135426 June29, 2006 10.10 10.11 Offer letter dated July12, 2001 for Andrew F. Young.* S-1 333-135426 June29, 2006 10.11 10.12 Offer letter dated March25, 2005 for Douglas J. Galen.* S-1 333-135426 June29, 2006 10.12 10.13 Offer letter dated April3, 2006 for Stanford S. Au.* S-1 333-135426 June29, 2006 10.13 10.14 Supply agreement, dated as of September15, 2005, by and between Registrant and Fuji Photo Film U.S.A., Inc.** S-1 333-135426 June29, 2006 10.14 10.15 Offer letter dated January17, 2007 for Dwayne Black.* 10-K 001-33031 March 20, 2007 10.15 10.16 Confidential Separation Agreement and General Release of Claims, dated January23, 2007, by and between the Registrant and Jeannine M. Smith Thomas.* 10-K 001-33031 March 20, 2007 10.16 10.17 Confidential Separation Agreement and General Release of Claims, dated January19, 2007, by and between the Registrant and AndrewF.Young.* 10-K 001-33031 March 20, 2007 10.17 10.18 Supply Agreement, dated as of April 20, 2007, by and between theRegistrant and FujiFilm U.S.A., Inc. ** 10-Q 001-33031 August 1, 2007 10.18 10.19 Offer Letter dated May 17, 2007 for Kathryn E. Olson.* 10-K 001-33031 March 10, 2008 10.19 10.20 Offer letter dated November 27, 2007 for Mark J. Rubash. * 10-K 001-33031 March 10, 2008 10.20 10.21 Confidential Separation Agreement and General Release of Claims, dated December 10, 2007, by and between the Registrantand Stephen E. Recht.* 10-K 001-33031 March 10, 2008 10.21 10.22 Lease Agreement, as amended, dated as of December 22, 2006, by and between the Registrant and 3915 Shopton Road, LLC, as amended to date. 10-K 001-33031 March 10, 2008 10.22 10.23 First Amendment to Lease (Expansion), dated as of April 30, 2007, by and between the Registrant and Westport Office Park, LLC, as amended to date. 10-K 001-33031 March 10, 2008 10.23 21.01 Subsidiaries of the Registrant 10-K 001-33031 March 10, 2008 21.01 23.01 Consent of Independent Registered Public Accounting Firm X 24.01 Power of Attorney. 10-K 001-33031 March 10, 2008 24.01 31.01 Certification of Chief Executive Officer Pursuant to Securities Exchange Act Rule13a-14(a) X 31.02 Certification of Chief Financial Officer Pursuant to Securities Exchange Act Rule13a-14(a) X 32.01 Certification of Chief Executive Officer Pursuant to 18U.S.C. Section1350 and Securities Exchange Act Rule13a-14(b).*** X 32.02 Certification of Chief Financial Officer Pursuant to 18U.S.C. Section1350 and Securities Exchange Act Rule13a-14(b).*** X * Represents a management contract or compensatory plan. ** Confidential treatment has been granted for certain portions of this document pursuant to an application for confidential treatment sent to the Securities and Exchange Commission. Such portions are omitted from this filing and were filed separately with the Securities and Exchange Commission. *** This certification is not deemed “filed” for purposes of Section18 of the Securities Exchange Act, or otherwise subject to the liability of that section. Such certification will not be deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except to the extent that Shutterfly specifically incorporates it by reference. SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SHUTTERFLY, INC. (Registrant) By: /s/Mark J. Rubash Mark J. Rubash Sr. Vice President and Chief Financial Officer Dated:
